Exhibit 10.1

 

BUSINESS FINANCING MODIFICATION AGREEMENT

 

This Business Financing Modification Agreement is entered into as of March 20,
2017, by and between Socket Mobile, Inc. (the “Borrower”) and Western Alliance
Bank, an Arizona corporation (“Lender”).

 

1.          DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which
may be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated February 27, 2014,
by and between Borrower and Lender, as may be amended from time to time (the
“Business Financing Agreement”). Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

 

2.DESCRIPTION OF CHANGE IN TERMS.

 

A.Modification to Business Financing Agreement:

 

(i)Section 1.3 of the Business Financing Agreement is hereby amended to read as
follows:

 

1.3 Due Diligence. Lender may audit Borrower’s Receivables and any and all
records pertaining to the Collateral, at Lender’s sole discretion and at
Borrowers expense, provided, an audit must be completed at least once every
twelve months. Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. If any of the Collateral or Borrower's books or
records pertaining to the Collateral are in the possession of a third party,
Borrower authorizes that third party to permit Lender or its agents to have
access to perform inspections or audits thereof and to respond to Lender's
requests for information concerning such Collateral and records.

 

(ii)Sections 2.2(a) and 2.2(d) of the Business Financing Agreement are hereby
amended to read as follows:

 

(a)Domestic Facility Fee. Borrower shall pay the Domestic Facility Fee to Lender
promptly upon the execution of the Business Financing Modification Agreement
dated March 20, 2017 and on February 27 of each year thereafter.

 

(d)       [Intentionally Omitted].

 

(iii)The following defined terms in Section 12.1 entitled “Definitions” are
hereby amended to read as follows:

 

“Cash Management Sublimit” means $150,000.00.

 

“Domestic Facility Fee” means a fee equal to 0.50% of the Domestic Credit Limit
due upon the execution of the Business Financing Modification Agreement dated
March 20, 2017 and on February 27 of each year thereafter, so long as any
Advances are outstanding or available hereunder.

 

 1 





“Maturity Date” means (i) for Advances under the Domestic Line of Credit,
February 27, 2019, and (ii) for Advances under the EXIM Line of Credit, February
27, 2018, or such earlier date as Lender shall have declared the Obligations
immediately due and payable pursuant to Section 7.2.

 

“Prime Rate” means the greater of 3.50% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced from time to time by Lender as
its Prime Rate. Lender may price loans to its customers at, above, or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in the
Prime Rate.

 

“Subfacility Maximum” means $200,000.00.

 

(iv)The defined term “Maintenance Fee” is hereby deleted in its entirety.

 

3.                     CONSISTENT CHANGES. The Existing Documents are each
hereby amended wherever necessary to reflect the changes described above.

 

4.                     PAYMENT OF FACILITY FEES AND DUE DILIGENCE FEE. Borrower
shall pay Lender the Domestic Facility Fee in the amount of $10,000.00 as
amended hereof, the EXIM Facility Fee in the amount of $5,000.00, and the Due
Diligence Fee in the amount of $600.00, plus all out-of-pocket expenses.

 

5.                     NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees
that, as of this date, it has no defenses against the obligations to pay any
amounts under the Indebtedness. Each of Borrower and Guarantor (each, a
“Releasing Party”) acknowledges that Lender would not enter into this Business
Financing Modification Agreement without Releasing Party’s assurance that it has
no claims against Lender or any of Lender’s officers, directors, employees or
agents. Except for the obligations arising hereafter under this Business
Financing Modification Agreement, each Releasing Party releases Lender, and each
of Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

 

6.                     CONTINUING VALIDITY. Borrower understands and agrees that
in modifying the existing Indebtedness, Lender is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.

 

 2 





 

7.                     CONDITIONS. The effectiveness of this Business Financing
Modification Agreement is conditioned upon payment of the Domestic Facility Fee,
the EXIM Facility Fee and the Due Diligence Fee.

 

8.                     NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH
PARTY REPRESENTS AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

9.                     COUNTERSIGNATURE. This Business Financing Modification
Agreement shall become effective only when executed by Lender and Borrower.

 



BORROWER: LENDER:    

SOCKET MOBILE, INC.


WESTERN ALLIANCE BANK,
an Arizona corporation

 

By /s/ David W. Dunlap
Name: David W. Dunlap
Title: CFO



 

By /s/ Darin Cunningham
Name:Darin Cunningham
Title: Relationship Manager

